)DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed March  7, 2022. Claims 1, 4-5 and 9-22 are pending.  

Allowable Subject Matter
Claims 1, 4-5 and 9-22 now renumbered 1-17  are allowed.
The closest prior art of record is Chen et al(NPL titled: Visual Depth Guided Color Image Rain Streaks Removal Using Sparse Coding). Chen discloses an image processing apparatus (visual depth guided color image rain streaks removal using sparse coding – see title) comprising: an image processing section configured to execute filter processing using a filter coefficient set at least on a basis of a detection result for details based on a first image (extraction of depth of field (DOF) – see Fig 2 and section II) and a detection result of detection of a disturbance performed on a second image (high frequency (HF) part (IHF) can then be further roughly decomposed into the rain component I R HF and the non-rain – see section III, [p][001]); however, Chen does not expressly disclose each of the first image and the second image includes an identical input image aligned with a depth image; and execute a filter process based on the set specific
 	The current invention improves over the prior art by obtaining an image from which disturbances such as raindrops are removed while maintaining the characteristics of the image as much as possible by aligning the first image and the second image of the same input image with a predetermined depth image. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    May 3, 2022